UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION
KATHY A. THOMAS,
o/b/o N.S.T., a minor child,
Plaintiff,
v. Case No: 5:17-cv-391-Oc-GKS-PRL

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

THIS CAUSE concerns P|aintiff Kathy A. Thomas’s appeal, on behalf of her minor child, from a
final decision of the Commissioner of the Social Security Administration (the “Commissioner”) denying her
application for Supplemental Security Income (“SSI”). On January 18, 2019, the United States Magistrate
Judge issued a report and recommendation (the “Report and Recommendation”) recommending that the
Commissioner’s decision be affirmed (Doc. 25). Al°ter review of the Report and Recommcndation (Doc. 25),
and noting that no timely objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc. 25)

is APPROVED and ADOPTED and is made part of this Order for all purposes, including appellate

review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of 42 U.S.C.

§ 405(g).

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the case.

DONE and ORDERED m Orlando, Florida, this day of January, 2019.

 

G. KE ALL sHARP \{
sENIoR ITED sTATEs DISTRICT JUDGE

Copies to: Counsel of Record

